In a proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Kings County (Pearl, J.), dated October 17, 2007, which denied his petition for modification of an order of custody and visitation of the same court (Knipps, J.), dated July 8, 2003, awarding the mother custody of the subject child.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly denied the father’s petition because he failed to provide evidence of a sufficient change of circumstances since the entry of the order dated July 8, 2003 awarding custody of the subject child to the mother (see Matter of Hernandez v Rodriguez, 42 AD3d 498, 499 [2007]; Matter of Demmo v Demmo, 294 AD2d 362 [2002]; Matter of Melissa FF, 285 AD2d 682 [2001]).
There is no merit to the father’s contention that the Family Court erred in not ordering a forensic evaluation prior to reaching its determination. The father did not request a forensic evaluation, and the record does not indicate that such an evaluation was necessary to enable the Family Court to reach its determination (see Matter of Hernandez v Rodriguez, 42 AD3d 498 [2007]; Matter of Diaz v Santiago, 8 AD3d 562 [2004]). Spolzino, J.P., Santucci, Balkin and Chambers, JJ., concur.